Title: To John Adams from Samuel Cooper, 1 July 1776
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      
       1. July. 1776
      
     
     We are full of anxious Expectation here. Howe has sail’d from Hallifax, it is suppos’d for N. York, and is probably there before this Time, for he left the former place on 10th June as we have been inform’d by several Masters of Vessels arriv’d here. Just after receiving this Advice we were alarm’d with an Account of the Plot at N. York. The Discovery seems very fortunate, and the whole may turn out to the Advantage of the common Cause. We ought to guard ev’ry where in the strictest Manner against such Treachery, and to make striking Examples of the guilty. We are in ev’ry Sense too unguarded here for Want of an active Commander. W. tho out of Health, and seldom seen by any Body, and tho his Resignation has been accepted long ago, is still consider’d as having the Command. I have wrote to Mr. S.A. upon this Point. All Canada is, I am afraid, lost for this Year. We have just receiv’d Advice from Schuyler that our Forces have retir’d to Isle Noix. Whence comes this strange Reverse before any large Reinforcements could have come to act against us? Resolution and Activity may yet repair all. Providence seems not to intend that Canada should incorporate with us and make Part of the American States.
     In your last to me you express’d the kindest Concern for the Safety of our Harbor in what you Suggested about Gallies, Fire Rafts &c. At present we seem not to be in immediate Want of this Kind of Defence, and to be as safe, had we a military Genius at our Head, as any Port on the Continent. The Driving away the Enemies Ships demonstrates what might have been done long ago.
     I know you must be greatly press’d with the Multiplicity and Weight of public Affairs; yet I cannot forbear saying a Word or two on our Paper Currency. It must as Things now go on greatly depretiate. To prevent this, Would it be expedient, That no Currency should be allowed in any of the Colonies but Continental—that ev’ry Colony should call in its own outstanding Notes, exchanging them for continental, borrowed for its own internal Use? Would not this prevent indiscreet Emissions in the smaller ones, and a thousand Altercations respecting their Credit? Would not the pledg’d Faith of an whole Continent better support the Value of all the Notes now extant, than it can be supported in their present various Forms? Would not this cement us more together, and be attended with other advantages? And might not the Congress, should it find its Notes abroad in too great a Quantity, borrow them of the Possessors at an Interest, which would lessen their Quantity and enhance their Value. I only give these imperfect Hints upon a Subject that appears to me, and to your Friend Col. Quincy greatly important, who earnestly desir’d me to mention it to you. I am Sir, with great Regard, Your’s
    